Citation Nr: 0315891	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  92-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for the increase in 
disability of a nonservice-connected back disorder 
attributable to service-connected postoperative residuals of 
a right inguinal hernia.

2.  Entitlement to an increased evaluation for postoperative 
residuals of a right inguinal hernia including a scar 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from November 1959 to October 
1961.

In October 1986, the Cleveland, Ohio, Regional Office (RO) 
granted the veteran service connection for postoperative 
residuals of a right inguinal hernia, and assigned a 
noncompensable evaluation.  He disagreed with the evaluation 
assigned and appealed.  A January 1987 RO decision assigned a 
10 percent evaluation for a tender scar as a postoperative 
residual of the right inguinal hernia, and the veteran 
continued his appeal.

A November 1987 RO decision denied service connection for a 
back disorder claimed to have been caused by the right 
inguinal hernia.  Though the veteran did not disagree with 
that decision, the issue of service connection for a back 
disorder was included on a November 1987 Supplemental 
Statement of the Case.

In separate December 1989 decisions, the Board remanded the 
issue of the evaluation for postoperative residuals of a 
right inguinal hernia, and denied service connection for a 
back disorder.  A June 1991 Board decision denied an 
evaluation greater than 10 percent for postoperative 
residuals of a right inguinal hernia.

A September 1991 RO decision found no new and material 
evidence with which to reopen the claim for service 
connection for a back disorder, and the veteran appealed.  At 
a March 1992 Board hearing, the veteran raised the issue of 
entitlement to an increased evaluation for postoperative 
residuals of a right inguinal hernia.  The Board took 
jurisdiction of that issue, and remanded both to the RO in 
February 1993.  In October 1993, the RO again denied the 
benefits sought on appeal.

In an October 1995 decision, the Board also found no new and 
material evidence with which to reopen the claim for service 
connection for a back disorder, and also denied an increased 
evaluation for postoperative residuals of a right inguinal 
hernia.  The veteran appealed to the Court of Veterans 
Appeals (Court), since renamed the Court of Appeals for 
Veterans Claims and, in a February 1997 order, the Court 
sustained a motion for remand filed jointly by the veteran's 
attorney and the VA General Counsel.  The thrust of the 
motion was that the Board failed to adequately consider the 
matter of entitlement to service connection for any increase 
in disability of the nonservice-connected back disorder 
attributable to the service-connected postoperative residuals 
of a right inguinal hernia.  Thus, the Court's order was 
limited to the back disorder issue, and limited further by 
the nature thereof, a matter addressed further below.  
However, in a September 1997 order, the Court also remanded 
the claim for an increased evaluation for postoperative 
residuals of a right inguinal hernia.  The Board remanded 
both issues in a February 1998 decision.

A July 1998 RO decision denied TDIU, and the veteran 
appealed.  A January 1999 Supplemental Statement of the Case 
continued the denial of service connection for a back 
disorder and an increased evaluation for postoperative 
residuals of a right inguinal hernia.  In an August 2000 
decision, the Board remanded all three claims.  They are now 
back before the Board.

In a document dated August 20, 1998, the veteran argued that 
VA should procure the opinion of an independent medical 
expert in connection with the evaluation for postoperative 
residuals of a right inguinal hernia.  The Board will address 
his request, if the benefit sought on appeal remains denied, 
when the case is returned following the remand prescribed 
below.
The veteran testified at a March 1992 hearing convened by the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.



REMAND

Unfortunately, the Board is unable to adjudicate any of these 
claims at this time.  Upon review of the record, the Board 
discovered that the veteran had not been advised of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  VCAA prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence, and it also prescribes VA 
duties to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, and VA duties pursuant thereto are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

The Board endeavored to correct that shortcoming in a March 
2003 letter.  The letter, however, advised the veteran, in 
accord with 38 C.F.R. § 19.9(a)(2)(ii), that he had 30 days 
to respond.  However, in a case decided May 1, 2003, the 
Court of Appeals for the Federal Circuit found the regulation 
to conflict with VCAA which provides that a claimant has one 
year to respond to the VCAA notice letter.  38 U.S.C.A. 
§ 5103(b); Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board's 
March letter is of no significance and has no force and 
effect, and the case must be remanded so the RO can provide 
that notice contemplated by VCAA.

In September 2002, the RO advised the veteran that his case 
was being returned to the Board, and invited him to submit 
any additional evidence he had directly to the Board.  He 
accepted that invitation, and submitted to the Board a letter 
from his doctor.  In addition, he responded to the Board's 
March 2003 letter with another letter from his doctor.  The 
case cited above, in addition to the proscription regarding 
the time limit in the regulation, made it clear that the 
Board cannot consider evidence in the first instance, and 
that all evidence must be reviewed by the RO before it is 
reviewed by the Board.  38 U.S.C.A. § 7104(a); Disabled Am. 
Veterans.  Thus, this case must also be remanded so the RO 
can review the letters from the veteran's doctor.

As noted in the introduction hereto, the Court ordered VA to 
consider whether and, if so, to what extent the veteran's 
service-connected postoperative residuals of a right inguinal 
hernia aggravates his nonservice-connected back disorder.  
Service connection may be granted for an increase in 
disability of a nonservice-connected disorder attributable to 
a service-connected disability, but the evaluation assigned 
in such a case is limited to the extent of the increase in 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Put another way, in connection with the veteran's back 
disorder claim, the issue that remains for adjudication is 
whether, and to what extent, the back disability is increased 
by the postoperative residuals of a right inguinal hernia.  
Thus, it is only the increase in disability that may be 
service connected.  Moreover, pain, alone, is not a 
disability so, to be compensable, the postoperative residuals 
of the right inguinal hernia must cause an increase in back 
disability that can be objectively demonstrated.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (subjective 
complaints of pain, without a diagnosed or underlying malady 
or condition, does not constitute a disability for purposes 
of VA compensation).

In the August 2000 remand, the Board prescribed VA 
examinations and comment by the examiners with regard to 
opinions expressed by the veteran's doctors in December 1988 
and April 2000 statements.  However, examination reports did 
not include the examiner's opinions of those from the 
veteran's doctors, and remand is required for those opinions.  
Stegall v. West, 11 Vet. App. 268 (1998).  In addition, 
examiners should be asked to comment on the two letters 
recently submitted by the veteran's doctor.

With regard to the claim for TDIU, it was denied, in part, 
because the evaluation of the veteran's only service-
connected disability did not meet the schedular criteria of 
38 C.F.R. § 4.16(a).  Further development of the evidence, 
and a review thereof by the RO, may result in evaluations 
that meet that schedular criteria, so the claim for TDIU is 
inextricably intertwined with the one for an increased 
evaluation for the back disorder, and it is not now ripe for 
adjudication.  Holland v. Brown, 6 Vet. App. 443, 445 (1994), 
citing Begin v. Derwinski, 3 Vet. App. 257 (1992).

Finally, in an August 2002 statement, submitted on VA Form 9, 
the veteran argued that inservice treatment of his right 
inguinal hernia was medically incorrect.  He also argued that 
he should not have been separated from service for 
unsuitability.  Indeed, he contended, incorrectly, that an 
issue on appeal is that he was wrongfully discharged.  
Clearly, he has the notion, of which he must be disabused, 
that such matters are relevant to the evaluation warranted 
for disability due to postoperative residuals of a right 
inguinal hernia.  In an effort to disabuse him of that 
notion, he is advised that VA has no jurisdiction to address 
those arguments, and will not do so.  Only evidence relevant 
to the current nature and extent of disability-evidence 
described more fully below-will be considered.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran of the 
provisions of VCAA and provide him with 
that notice required by 38 U.S.C.A. 
§ 5103(a).  

a.  With regard to an evaluation for 
postoperative residuals of a right 
inguinal hernia, the notice must advise 
the veteran that a 10 percent evaluation 
has been assigned for a tender and 
painful scar as the sole postoperative 
residual, and that evidence needed to 
substantiate his claim for a greater 
evaluation is evidence that he has a 
recurrent right inguinal hernia that is 
readily reducible and well supported by 
truss (10 percent), or evidence that he 
has a small right inguinal hernia that is 
not readily reducible or not well 
supported by truss (30 percent), or 
evidence that he has a large right 
inguinal hernia that is inoperable, not 
readily reducible, and not well supported 
under ordinary conditions (60 percent).

	b.  With regard to service 
connection for an increase in back 
disability attributable to postoperative 
residuals of a right inguinal hernia, the 
notice must advise the veteran that 
medical evidence of record shows that he 
has disc degeneration, spinal stenosis, 
foraminal narrowing, and bilateral facet 
hypertrophy at L3-4 and L4-5, and disc 
degeneration at L5-S1, and that evidence 
needed to substantiate his claim is 
medical evidence that some part of the 
above spinal disability is attributable 
to postoperative residuals of a right 
inguinal hernia.

c.  With regard to TDIU, the notice 
must advise the veteran that evidence 
needed to substantiate his claim is 
evidence that service-connected 
disabilities result in such impairment of 
mind or body that the average person 
would be precluded from following a 
substantially gainful occupation.  He 
must also be advised that, if there is 
only one service-connected disability, it 
must be rated at 60 percent or more; if 
there are two or more service-connected 
disabilities, at least one must be rated 
at 40 percent or more and the combined 
rating must be at least 70 percent.

2.  The veteran must also be advised that 
it is his responsibility, and his alone, 
to provide the foregoing evidence, but 
that VA will make reasonable efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof, and that VA will notify him of 
evidence he identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

3.  The veteran must be advised that he 
has one year to submit evidence needed to 
substantiate his claims, or to identify 
for VA the custodians of such evidence so 
that VA may attempt to obtain it, and 
that his appeal will remain in abeyance 
for one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have considered.

4.  The RO must submit copies of letters 
and statements from the veteran's doctors 
to the doctors who conducted November and 
December 2001 VA examinations for their 
opinion of the medical soundness of the 
opinions expressed in those letters and 
statements.  If the doctors who conducted 
those examinations are not reasonably 
available, the letters and statements, 
and the reports of the November and 
December 2001 examinations, must be 
submitted to another physician designated 
by the director of the VA medical center 
who can render the required opinion.

5.  Upon completion of the foregoing 
development, the RO must review all of 
the evidence of record and, if the 
benefits sought on appeal remain denied, 
issue a Supplemental Statement of the 
Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38.  If the RO issues an 
SSOC, it must reflect consideration of 
the applicable provisions of law 
including VCAA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court of Appeals for Veterans Claims (Court) be handled 
in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, the VBA 
Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03, directs the RO to provide 
expeditious handling of all cases remanded by the Board and 
the Court.




____________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


